DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 07/09/2021.
Claims 1-16 and 23-26 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5, 11, 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The originally filed disclosure does not support an embodiment in which the photovoltaic cell comprises both the n-

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 11, 16 and 23 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dumitru et al. (US 2010/0051092) with further evidence provided by Frank et al. (US 2010/0139772), Barkhouse et al. (US 2011/0297217) and Komata et al. (JP2014192306 with provided machine English translation).
Addressing claims 1 and 16, Dimitru discloses a photovoltaic cell (figs. 1A and 3), comprising:
	a substrate layer 311;
	an anode layer 312 on the substrate layer 311;
	an n-type nano-structured layer 314 (nanotubes or nanowires 314, [0055], particularly ZnO nanowires, which have n-type conductivity according to the evidence provided by Frank in claim 5; Dimitru also discloses the nanostructured layer 114 made of ZnO is used for transferring electrons to the electrode 112 [0040], which further indicates that the nanostructured area made of ZnO has n-type conductivity);
	an active layer (the layer, which comprises the quantum dots 316 along with the polymer materials 302a and 304a, is the structural equivalence to the claimed active layer) on the n-type nano-structured layer; and
	a cathode layer 310 on the active layer,
	wherein the active layer comprises a plurality of disparately sized p-type nano-particles (the quantum dots layer 316 includes CdSe nanoparticles or quantum dots nanoparticles [0057], which is a p-type semiconductor material according to Frank in paragraph [0033]; Dumitru further discloses the quantum dots or nanoparticles have different sizes to facilitate the capture of a larger portion of solar spectrum since the different sizes are associated with different bandgaps) distributed in a first conductive polymer (either polymer 302 or 304 is the structural equivalence to the claimed first conductive polymer), and
	wherein junctions randomly form between the n-type nano-structured layer and the disparately sized p-type nano-particles (the limitation would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention for the following reasons:
fig. 3 shows the disparately sized p-type nano-particles 316 form junctions with the n-type nano-structured layer 314. 
fig. 1A shows the p-type nano-particles 116 are randomly distributed in the polymeric materials 102 and 104 with some in physical contact with the nanowires 104, which meets the limitation junctions randomly form between the p-type nano-structured layer and the p-type nano-particles. 
Dimitru further discloses that it is advantageous to have the randomly distributed nano-particles in the polymeric materials 102 and 104 with some in physical contact with the nanowires 104 in order to generate electrons and holes from the interface between the nano-particles and the polymer materials and the interface between the inorganic particles and the inorganic nanowires [0010 and 0031-0043].
 Furthermore, the interface between the inorganic nano-particles and the inorganic nanowires also allows the generated electrons from being transferred to the anode via the nano-wires [0034].
Therefore, it would have been obvious for one of ordinary skill in the art to randomly distribute the disparately sized p-type nano-particles 316 in fig. 3 in the same manner as the p-type nano-particles 116 are randomly distributed in fig. 1A with some randomly forms the junctions from physical contact with the n-type nanowires as shown in fig. 1A in order to increase the amount of interface between the p-type nanoparticles and the polymer materials as well as the interface between the p-type nanoparticles and the n-type nanowires in order to increase the amount of holes and electrons generated from such interfaces (Dimitru, [0010 and 0031-0043]).

Addressing claims 2, 5, 11 and 23, in paragraph [0007], Dimitru discloses the inorganic materials include nanowires, nanotubes, nanoparticles and/or quantum dots.  Fig. 1A discloses the n-type inorganic material 114 includes nanowires as well as smaller structures that are the structural equivalence to the claimed n-type nano-particles that are distributed in the polymer 102 and 104.  Therefore, one would have found it obvious to modify the photovoltaic cell of Dimitru with n-type nanoparticles along with the n-type nanowires in the n-type nanostructured layer.  Dumitru discloses the p-type nano-particles are CdSe, which have corresponding energies in the near-infrared region according to the evidence provided by Barkhouse in paragraph [0059] that falls within the claimed range of “corresponding energies ranging from near ultraviolet to the far infrared”. Dumitru further discloses the n-type material is ZnO, which has corresponding energies in the near-ultraviolet light region according to the evidence provided by Komata in paragraph [0013].

Addressing claim 4, paragraph [0052] of Dumitru discloses the polymer comprises P3HT.

Addressing claims 6-7, Dumitru discloses the photovoltaic cell is flexible, which implicitly means that the substrate comprises a flexible layer in order for the photovoltaic cell as a whole to be flexible.

Addressing claim 8, Dumitru discloses the anode layer 312 is made of a transparent conductive material tin oxide [0055]; in paragraph [0026], Dumitru also discloses transparent electrode can be made of tin oxide or indium tin oxide.

Addressing claim 9, Dumitru discloses the cathode layer 310 is made of gold.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumitru et al. (US 2010/0051092) in view of Huang et al. (WO 2012112120) with further evidence provided by Kim et al. (US 2018/0158971).
Addressing claim 3, Dumitru is silent regarding the p-type nano-particles comprise either NiO or La2O3.

Huang discloses quantum dots for photovoltaic cell that includes CdSe, like that of Dumitru, and NiO [0097].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell of Dumitru with the NiO quantum dots disclosed by Huang in either combination with the CdSe or substituting the known CdSe quantum dots with the known NiO quantum dots in order to obtain the predictable result of absorbing the incoming solar radiation to generate charge separation and conduction in the photovoltaic cell (Rationale B, KSR decision, MPEP 2143).  Kim discloses that NiO quantum dots has p-type conductivity (Abstract).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumitru et al. (US 2010/0051092) in view of Hu et al. (US 2009/0266418).
Addressing claim 10, Dumitru is silent regarding the active layer further comprises gold or silver nano-particles.

Hu discloses the active layer for photovoltaic cell that includes quantum dots, CdSe particles, Au particles or Ag particles [0013].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the active layer of Dumitru with the Au and Ag nanoparticles disclosed by Hu in order to enhance light absorption and charge generation (Hu, [0013]).

Claims 12-13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumitru et al. (US 2010/0051092) in view of Lee (US 20080092953).
Addressing claims 12-13, Dumitru discloses the n-type nano-structured layer comprises rectangular ridges 314 extending into the active layer, the ridges each having a face region facing the cathode and side regions facing adjacent ridges.

Dumitru is silent regarding the nano-structure rectangular ridges on the n-type nano-structured layer and valley regions between the ridges.

Lee discloses photovoltaic cell comprising an n-type nanostructured layer 1405 (electron transporting/hole blocking material made of ZnO and composed by nanorods and nanowires [0135-0136]); wherein, the n-type nanostructured layer 1405 comprises nanostructure rectangular ridges on the n-type nano-structured layer, the ridges each having the claimed structures and the n-type nano-structured layer having valley regions between the ridges (fig. 14).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell of Dumitru by substituting the known n-type nano-structured layer 314 with the known n-type nano-structured layer 1405 of Hu in order to obtain the predictable result of forming a layer that conduct the electrons generated from the photoelectric process (Rationale B, KSR decision, MPEP 2143).  Furthermore, the nano-n-type structured layer of Hu also increases the surface area of the layer for interaction with the quantum dots disclosed in the device of Dumitru with the valleys between the ridges.

Allowable Subject Matter
Claims 14-15 and 25-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 23-26 have been considered but are moot because the new ground of rejection does not rely on any interpretation of the previously cited references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
The Applicants argued that Dimitru does not disclose that the junctions are randomly formed between the n-type nano-structured layer and the disparately sized p-type nano-particles.  The argument is not persuasive because fig. 1A of Dimitru discloses the p-type nano-particles are randomly placed with random junctions are formed between the p-type nano-particles 116 and the conductive polymer materials and the inorganic n-type nano-wires 114.  Therefore, the claimed “junctions randomly formed between the n-type nano-structured layer and the disparately sized p-type nano-particles” would have been obvious to one of ordinary skill in the art based on the teaching of Dimitru in figs. 1A and 3.
The Applicants further argued that an n-type nano-structured layer on the anode layer because Dimitru does not characterize the nanowires 314 as a layer.  The argument is not persuasive because the combination of the nanowires 314 corresponds to the claimed n-type nanostructured layer.  Neither the specification nor the claim recite any particular definition regarding the claimed “layer” to structurally differentiate the combination of the nanowires from that of the claimed n-type nanostructured layer.
The Applicants further argued that the p-type nano-particles of Dimitru are not part of the claimed active layer.  The argument is not persuasive because the p-type nano-particles are embedded within the polymer materials of the active layer and the p-type nano-particles are photovoltaically active in generating holes and electrons.  Therefore, the p-type nanoparticles of Dimitru are part of the active layer as claimed.
The Applicants further argued that the ZnO nanowires of Dimitru do not have n-type conductivity even with the evidence provided by Frank.  The argument is not persuasive.  As discussed above, Dimitru discloses the ZnO nanowires are for conducting electrons.  Likewise, Frank discloses the ZnO material is for conducting electrons.  Therefore, it is definitively clear that the ZnO nanowires in context of Dimitru’s teaching have n-type conductivity.  Furthermore, it is unclear as to how the Applicants could assert that ZnO, according to Dimitru, does not have n-type conductivity when claim 2 of current application recites that the n-type material is ZnO.
For the reasons above, Examiner asserts that claims 1-2, 4-9, 11, 16 and 23 are obvious based on the teaching of Dimitru.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        07/26/2021